This was an appeal from a judgment entered upon the report of a referee. It appeared that the referee wrote an opinion in the cause, in which he assigned his reasons for the conclusions of fact and law contained in his decision, *143The court held that the opinion of the referee should have been printed with the case, and presented to the court by the appellant’s counsel. (See Rule 43.) And for the reason, among others, that it had not been printed or presented, the court postponed the argument of the cause until the next general term.
G. L. Smith, for plaintiff.
H. B. Smith, for defendant.